Name: Commission Regulation (EEC) No 2962/77 of 23 December 1977 amending Regulation (EEC) No 616/72 on detailed rules for the application of export refunds and levies on olive oil
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 Avis juridique important|31977R2962Commission Regulation (EEC) No 2962/77 of 23 December 1977 amending Regulation (EEC) No 616/72 on detailed rules for the application of export refunds and levies on olive oil Official Journal L 348 , 30/12/1977 P. 0053 - 0053 Finnish special edition: Chapter 3 Volume 9 P. 0145 Greek special edition: Chapter 03 Volume 19 P. 0226 Swedish special edition: Chapter 3 Volume 9 P. 0145 Spanish special edition: Chapter 03 Volume 13 P. 0169 Portuguese special edition Chapter 03 Volume 13 P. 0169 COMMISSION REGULATION (EEC) No 2962/77 of 23 December 1977 amending Regulation (EEC) No 616/72 on detailed rules for the application of export refunds and levies on olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 1707/73 (2), Having regard to Council Regulation No 162/66/EEC of 27 October 1966 on trade in oils and fats between the Community and Greece (3), Having regard to Council Regulation No 171/67/EEC of 27 June 1967 on export refunds and levies on olive oil (4), as last amended by Regulation (EEC) No 2429/72 (5), and in particular Article 11 thereof, Whereas, under Article 16 of Commission Regulation (EEC) No 2960/77 of 23 December 1977 on detailed rules for the sale of olive oil held by the intervention agencies (6), oils exported following an invitation to tender do not qualify for the export refund ; whereas, in certain cases, oils sold by tender for export are mixed before export with oils purchased on the Community market ; whereas it should therefore be specified that the export refund is reserved for the oil purchased on the market, or the oil processed therefrom, which is used in the manufacture of the exported mixture; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Commission Regulation (EEC) No 616/72 of 27 March 1972 on detailed rules for the application of export refunds and levies on olive oil (7), is hereby amended to read as follows: "Article 1 1. The export refund shall be granted only on olive oils with a free fatty acid content expressed as oleic acid of not more than 30 grams per 100 grams. 2. Where the exported olive oil is a mixture falling within subheading 15.07 A II composed of: (a) oil purchased in response to an invitation to tender for export, and (b) oil purchased directly on the Community market, the refund fixed for oils falling within subheading 15.07 A II shall be granted solely in respect of the quantity obtained directly from the Community market." Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1977. For the Commission Finn GUNDELACH Vice-President (1)OJ No 172, 30.9.1966, p. 3025/66. (2)OJ No L 175, 29.6.1973, p. 5. (3)OJ No 197, 29.10.1966, p. 3393/66. (4)OJ No 130, 28.6.1967, p. 2600/67. (5)OJ No L 264, 21.11.1972, p. 1. (6)See page 46 of this Official Journal. (7)OJ No L 78, 31.3.1972, p. 1.